—In an action for a divorce and ancillary relief, the defendant husband appeals, as limited by his brief, from so much of a judgment of the Supreme Court, Westchester County (Dillon, J.), dated September 20, 2001, as directed him to pay the plaintiff wife maintenance in the sum of $2,250 per month from May 1, 2001, until the closing of title on the sale of the marital residence, and $2,000 per month thereafter until she reaches the age of 65.
Ordered that the judgment is modified, as a matter of discretion, by deleting the seventh decretal paragraph thereof directing the defendant to pay the plaintiff maintenance in the sum of $2,250 per month from May 1, 2001, until the closing of title to the marital residence, and $2,000 per month thereafter until she reaches the age of 65, and substituting therefor a provision directing the defendant to pay the plaintiff maintenance in the sum of $1,500 per month retroactive to May 1, 2001, and thereafter on the first day of each successive month until the month in which the plaintiff reaches her 65th birthday, inclusive of such month; as so modified, the judgment is affirmed insofar as appealed from, with costs to the defendant.
The Supreme Court improvidently exercised its discretion in awarding the plaintiff $2,250 in maintenance retroactive to May 1, 2001, until closing of title on the sale of the marital residence, and $2,000 per month thereafter until she reaches the age of 65. Under the circumstances of this case, that award was excessive to the extent indicated. While the parties were *370married for over 30 years, and the plaintiff was approximately 56 years old at the time of trial, the parties’ three children are emancipated, the plaintiff is licensed as a registered nurse, and has been employed full-time for the past 10 years. The plaintiff will also benefit from her one-half share of the proceeds realized upon sale of the marital home (see Domestic Relations Law § 236 [B] [6] [a]; Costello v Costello, 268 AD2d 403). Ritter, J.P., Friedmann, H. Miller and Cozier, JJ., concur.